UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1580


In re: SHAPAT AHDAWAN NABAYA,


                    Petitioner.



              On Petition for Writ of Mandamus. (3:17-cr-00003-MHL-1)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shapat Ahdawan Nabaya petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on several of his postconviction motions. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court denied these motions on August 31, 2020.

Accordingly, because the district court has recently addressed the motions on which

Nabaya sought a ruling, we deny the mandamus petition as moot. We also deny Nabaya’s

motion to docket, index, and issue an emergency writ of mandamus and his motion for

immediate release from custody. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                             2